                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          CLIFFORD A. SWALLEY, II,                         CASE NO. C18-0008-JCC
10                             Plaintiff,                    ORDER
11                     v.

12          NANCY BERRYHILL,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion for attorney fees
16   under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Dkt. No. 20). Plaintiff was
17   the prevailing party on appeal of an agency action and is therefore entitled to an award of
18   attorney fees. (See Dkt. Nos. 18, 19.) Accordingly, the Court GRANTS the parties’ stipulated
19   motion (Dkt. No. 20). Pursuant to 28 U.S.C. § 2412(d), the Court AWARDS attorney fees in the
20   amount of $6,755.11, and expenses totaling $23.38. Pursuant to 28 U.S.C. § 1920, the Court
21   AWARDS costs in the amount of $6.30.
22          Subject to any offset allowed under the Department of Treasury Offset Program, payment
23   of this award shall be made payable to Robey Namba, P.S., based upon Plaintiff’s assignment of
24   these amounts to counsel. (See Dkt. No. 20-1.) Whether the check is made payable to Plaintiff or
25   counsel, the check shall be mailed to Robey Namba at the following address: Robey Namba,
26   P.S., 1414 F. Street, Bellingham, WA 98225.


     ORDER
     C18-0008-JCC
     PAGE - 1
 1          DATED this 20th day of December 2018.

 2




                                                    A
 3

 4

 5
                                                    John C. Coughenour
 6                                                  UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0008-JCC
     PAGE - 2
